ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_05_EN.txt. SEPARATE OPINION OF JUDGE RUDA

I have voted in favour of the decision of the Court declining to indicate
interim measures of protection in the case. Since I have reached the same
conclusions, but for different reasons, I feel it is incumbent upon me to
explain very briefly what my reasons are.

In my view, the Court cannot decide on a request for interim measures
of protection, without having first considered, at least prima facie, the
basic question of its own jurisdiction to entertain the merits of the dispute.
I fully share the views so well expressed by Sir Hersch Lauterpacht on this
point in his separate opinion in the Interhandel case (I.C.J. Reports 1957,
pp. 118-119).

Therefore, in this preliminary phase of the proceedings, I have given,
in the first place, the fuilest possible consideration to the material and
arguments submitted by Greece and Turkey. I have not found, prima
facie, that the provisions and instruments invoked by the Applicant
appear to afford any basis on which the jurisdiction of the Court might
be founded.

Of course, this conclusion is reached only on a prima facie and provi-
sional basis and, therefore, does not prejudge in any way any final
decision on the jurisdiction of the Court to deal with the merits of the
dispute.

(Signed) J. M. RUDA.

24
